PUBLISHED


UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


MARY DIFEDERICO, individually           
and as personal representative of
the estate of Albert DiFederico;
NICHOLAS DIFEDERICO, Individually;
ERICK DIFEDERICO, Individually;

                                        
GREG DIFEDERICO, Individually,
                                            No. 12-1635
               Plaintiffs-Appellants,
                 v.
MARRIOTT INTERNATIONAL,
INCORPORATED,
                Defendant-Appellee.
                                        
        Appeal from the United States District Court
         for the District of Maryland, at Greenbelt.
               Roger W. Titus, District Judge.
                   (8:11-cv-01508-RWT)

                  Argued: March 21, 2013

                    Decided: May 1, 2013

    Before GREGORY and THACKER, Circuit Judges,
          and HAMILTON, Senior Circuit Judge.



Reversed and remanded by published opinion. Judge Gregory
wrote the opinion, in which Judge Thacker and Senior Judge
Hamilton joined.
2            DIFEDERICO v. MARRIOTT INTERNATIONAL
                          COUNSEL

ARGUED: Andrew C. Hall, HALL, LAMB & HALL, PA,
Miami, Florida, for Appellants. Paul K. Leary, Jr., COZEN
O’CONNOR, Philadelphia, Pennsylvania, for Appellee. ON
BRIEF: Matthew P. Leto, HALL, LAMB & HALL, PA,
Miami, Florida, for Appellants. Sara Anderson Frey, COZEN
O’CONNOR, Philadelphia, Pennsylvania, for Appellee.


                          OPINION

GREGORY, Circuit Judge:

   Albert DiFederico, a former naval commander, was serving
as a civilian contractor for the State Department in Pakistan
when he was killed in a terrorist attack on the Marriott Islam-
abad Hotel. His widow, Mary DiFederico, and their three
sons, brought this wrongful death action and survivorship
claim alleging that Marriott International ("Marriott") was lia-
ble for its failure to adequately secure its franchise hotel. The
DiFedericos brought their suit in the forum of Marriott’s prin-
cipal place of business, the District of Maryland. The district
court granted Marriott’s motion to dismiss on the basis of
forum non conveniens, finding that Pakistan was an available,
adequate, and far more convenient forum to hear the case. We
reverse and remand for further proceedings.

                               I.

   At 7:54 p.m. on September 20, 2008, a large dump truck
containing over 1,000 pounds of explosives, artillery shells,
mortar bombs, and shrapnel tried unsuccessfully to ram
through the gate barrier of the Marriott Islamabad Hotel.
Security personnel approached the truck, apparently mistaken
that a traffic accident had occurred. At 7:55 p.m., the driver
detonated an explosion inside the cab of the vehicle. The
             DIFEDERICO v. MARRIOTT INTERNATIONAL              3
explosive device malfunctioned, however, and only initiated
a small fire contained in the cab of the truck. The security
team did not warn hotel guests of any danger. Instead, person-
nel began searching for a fire extinguisher. At 8:02 p.m., the
explosives in the back of the truck ignited, creating a large
blast that engulfed the hotel in fire. The blast and resulting
fire killed 56 people—including Albert DiFederico—and
injured at least 266 more.

   The DiFedericos filed suit in June 2011. The wrongful
death action in the amended complaint alleged that Marriott:
(1) failed to notify or evacuate guests upon the first explosion;
(2) failed to have proper measures in place to put out the fire
at the security gate; (3) failed to adequately train and super-
vise security employees; (4) failed to provide adequate fire
safety devices; (5) failed to implement additional security
measures concomitant with the then-current threat in Paki-
stan; and (6) fell below the standard of care in providing for
the safety of its hotel guests. The complaint also set forth a
survivorship claim and a claim for vicarious liability based on
a negligent security theory.

   Marriott operates and franchises over 3,000 hotels and
resorts in 67 different countries. The Marriott Islamabad was
a franchise hotel owned and operated by Hashwani Hotels
Limited ("Hashwani"), a public limited company organized
under the laws of Pakistan. The DiFedericos chose not to sue
Hashwani. Instead, the DiFedericos allege that Marriott "con-
trolled all aspects of anti-terrorism security at the hotel."
While Hashwani contracted with a security company to han-
dle security work, the hotel complied with security standards
and protocols set forth by Marriott. For instance, in 1993,
Marriott hired Alan Orlob to form an international crisis man-
agement team that assessed risk and prescribed security mea-
sures and procedures for all Marriott branded hotels. Under
Orlob’s direction, Marriott instituted a multi-tiered threat
level system, installed security equipment, and sent hotel
security officers to advanced training programs developed by
4            DIFEDERICO v. MARRIOTT INTERNATIONAL
Marriott. Orlob explained in an article he authored that Marri-
ott’s comprehensive approach to security is "all . . . directed
out of Marriott’s corporate security offices. Instead of requir-
ing general managers to make risk assessments and imple-
ment appropriate countermeasures without support, Marriott
provides professional analysis and direction."

   On September 19, 2011, Marriott moved to dismiss based
on the doctrine of forum non conveniens. In granting the
motion, the district court first found that although the statute
of limitations might bar the DiFedericos’ claim in Pakistan, it
posed no bar to dismissal because the DiFedericos were
responsible for a "tactical decision" not to litigate within the
statute of limitations in Pakistan. The court then found that
Pakistan provided an adequate forum for adjudication, relying
in large part on an affidavit from Marriott’s expert witness, an
experienced Pakistani attorney. Finally, the court weighed the
applicable public and private interest factors, and found
almost all factors weighed heavily in favor of dismissal.

   The DiFedericos timely filed an appeal, of which we have
jurisdiction pursuant to 28 U.S.C. § 1291.

                               II.

                               A.

   We review a district court’s decision to dismiss a case pur-
suant to the doctrine of forum non conveniens for abuse of
discretion. Piper Aircraft Co. v. Reyno, 454 U.S. 235, 257
(1981). A district court’s forum non conveniens determination
may amount to an abuse of discretion if "it failed to consider
a material factor or clearly erred in evaluating the factors
before it, or did not hold the defendants to their burden of per-
suasion on all elements of the . . . analysis." Galustian v.
Peter, 591 F.3d 724, 731 (4th Cir. 2010) (internal quotations
omitted).
               DIFEDERICO v. MARRIOTT INTERNATIONAL                         5
   When considering a motion to dismiss on forum non conve-
niens grounds, a court must determine that the alternative
forum is available to the plaintiff, that the alternative forum
is adequate, and that the alternative forum is more convenient
in light of the public and private interests involved. Jiali Tang
v. Synutra Int’l, Inc., 656 F.3d 242, 248 (4th Cir. 2011). The
defendant bears the burden of proving the adequacy, avail-
ability and overall convenience of the alternative forum.
Galustian, 591 F.3d at 731.

                                     B.

   The DiFedericos argue that the district court erred when it
decided the Pakistani forum was available even though the
statute of limitations had run on their claims in Pakistan. If the
statute of limitations has expired in the alternative forum, the
forum is typically not "available" for purposes of the forum
non conveniens inquiry. Compania Naviera Joanna SA v.
Koninklijke Boskalis Westminster NV, 569 F.3d 189, 202 (4th
Cir. 2009) (citing Kontoulas v. A.H. Robins Co., Inc., 745
F.2d 312, 316 (4th Cir. 1984)) (finding dismissal improper
because defendant did not meet its "heavy burden of showing
for each individual action that no statute of limitations in the
[alternative forum] renders that forum ineligible . . .").

   Here, Pakistan’s Limitation Act of 1908 prescribes a one-
year statute of limitations for all claims by executors, admin-
istrators or representatives brought under the Fatal Accidents
Act of 1855. The Limitation Act, Act No. IX of 1908. Marri-
ott has stated that it will waive all statute of limitations
defenses if the case is tried in Pakistan. However, the Limita-
tion Act appears to establish that the statute of limitations is
a mandatory, self-acting provision that Marriott cannot waive
as an affirmative defense.1
  1
    The relevant language in the Limitation Act states, "every suit insti-
tuted . . . after the period of limitation prescribed . . . shall be dismissed
although limitation has not been set up as a defence." The Limitation Act,
Act No. IX of 1908.
6              DIFEDERICO v. MARRIOTT INTERNATIONAL
   In its brief, Marriott argues that "a reasonable interpreta-
tion" of the Limitation Act is that the limitation period does
not begin until Marriott submits to the jurisdiction of Paki-
stan. However, Marriott does not provide any evidence of the
viability of this interpretation. While Marriott produced an
affidavit from an expert on Pakistani law to substantiate its
argument that the DiFedericos have access to a remedy in
Pakistan and that the Pakistani courts will enforce a judgment,
the expert provided no opinion on the bearing of the Pakistani
statute of limitations on this case. Marriott’s proffer of a "rea-
sonable interpretation" of Pakistani law does not satisfy its
heavy burden of showing that there is no statute of limitations
issue that would bar litigation.2

   While an expired statute of limitations is usually dispositive
in a forum non conveniens analysis, we have recognized an
exception where it can be shown the plaintiff made a deliber-
ate and tactical decision to run the statute of limitations for
the purpose of avoiding dismissal in her preferred forum.
Compania Naviera, 569 F.3d at 202-03. After acknowledging
the DiFedericos may not be able to pursue their case in Paki-
stan, the district court determined that the DiFedericos had
made a strategic decision to avoid trying the case in Pakistan,
and concluded that the Compania Naviera exception "clearly
applies in this case." DiFederico v. Marriott Int’l, Inc., No.
8:11-cv-1508, at *6-7 (D. Md. Apr. 25, 2012).

  Courts cannot invoke the Compania Naviera exception
without evidence establishing that the plaintiff deliberately
maneuvered to avoid trying the case in the alternative forum.
Compania Naviera, 569 F.3d at 202-03; see also Veba-
    2
    Courts have often found that a defendant cannot waive a statute of lim-
itations defense in an alternative forum because of the mandatory applica-
tion of the statute of limitations under certain foreign law. Joel H.
Samuels, When is an Alternative Forum Available? Rethinking the Forum
Non Conveniens Analysis, 85 Ind. L.J. 1059, 1087-89 (2010) (collecting
cases and explaining that "courts should be certain that the statute of limi-
tations can indeed be waived under the law of the [alternative forum]").
               DIFEDERICO v. MARRIOTT INTERNATIONAL                        7
Chemie A.G. v. M/V Getafix, 711 F.2d 1243, 1248 & n.10 (5th
Cir. 1983) (explaining that dismissal where the statute of limi-
tations has run would be "exceedingly harsh" and carving out
an exception only where the plaintiff has made a "deliberate
choice" to force the case into an inconvenient forum). This
conforms with the Supreme Court’s foundational explanation
of the forum non conveniens doctrine that a plaintiff should
not be allowed to "‘vex,’ ‘harass,’ or ‘oppress’ the defendant
by inflicting upon him expense or trouble not necessary to his
own right to pursue his remedy." Gulf Oil Corp. v. Gilbert,
330 U.S. 501, 508 (1947). For instance, in Compania Navi-
era, counsel for the plaintiff "acknowledged candidly to the
district court" that it had made a "reasoned decision" to let the
statute of limitations run. 569 F.3d at 202-03. It was this
acknowledgement that allowed the district court to conclude,
and the Fourth Circuit to affirm, that the plaintiff had "know-
ingly and purposefully opted to miss the deadline for filing
their claims in [China]." Id. at 203.3

   Unlike in Compania Naviera, the district court here failed
to point to any evidence substantiating its determination that
the DiFedericos made a deliberate and tactical decision to let
the statute of limitations run in Pakistan to avoid dismissal.
The court made only a conclusory statement in its opinion that
"the fact remains that the Plaintiffs decided not to litigate in
Pakistan" because of their assessment they would not benefit
in doing so. When the DiFedericos noted during the hearing
that Marriott could not waive its statute of limitations defense
and that dismissal in a Pakistani court would be automatic, the
court did not ask a single question, allowing the DiFedericos
to proceed to the next topic. Nor did Marriott allege that the
DiFedericos had been purposefully dilatory or otherwise
  3
    It is also notable that the defendant in Compania Naviera provided
affidavits, copies of Chinese statutes, and examples of case law illustrating
that the Chinese courts would likely overlook the statute of limitations bar
if Plaintiffs brought the case in China after dismissal in the United States.
Compania Naviera, 569 F.3d at 202.
8              DIFEDERICO v. MARRIOTT INTERNATIONAL
respond to the argument on rebuttal. A review of the briefs,
the record, and the transcript of the hearing before the district
court reveals nothing about the DiFedericos’ motives.

   We cannot credit the district court’s conclusion on this
issue if neither the court nor the record provides support for
that conclusion. We hold that the district court abused its dis-
cretion in applying the Compania Naviera exception to this
case and that Marriott failed to carry its burden of establishing
Pakistan as an available forum.

                                    C.

                                     i.

   Before reviewing the district court’s analysis of the public
and private factors relevant to a forum non conveniens analy-
sis, we must establish the appropriate level of deference
owing to the DiFedericos’ choice of forum.

   A defendant seeking dismissal against a non-citizen plain-
tiff must make a showing that the "relevant public and private
interests strongly favor a specific, adequate, and available
alternative forum." Tang, 656 F.3d at 246 (emphasis added).
But, Supreme Court precedent commands that a citizen plain-
tiff’s choice of forum is entitled to even greater deference
when the plaintiff chooses her "home forum."4 Piper Aircraft,
454 U.S. at 255-56. A citizen plaintiff’s choice is presump-
tively convenient, id., and should be overridden only when the
defendant "establish[es] such oppressiveness and vexation to
a defendant as to be out of all proportion to plaintiff’s conve-
nience, which may be shown to be slight or nonexistent."
Koster v. (American) Lumbermens Mut. Cas. Co., 330 U.S.
518, 524 (1947).5 As long as there is a "real showing of con-
    4
     When the alternative forum under consideration is foreign, "home
forum" refers to any federal district in the United States. Adelson v. Hana-
nel, 510 F.3d 43, 53 (1st Cir. 2007).
   5
     In Koster, the Court noted that dismissal under forum non conveniens
where a citizen plaintiff has chosen his home forum may also be appropri-
              DIFEDERICO v. MARRIOTT INTERNATIONAL                     9
venience by a plaintiff who has sued in his home forum [it
will] normally outweigh the inconvenience the defendant may
have shown." Id.

   Courts considering a motion to dismiss under forum non
covneniens against a citizen plaintiff choosing her home
forum must apply this increased deference in their analysis.
See, e.g., Duha v. Agrium, Inc., 448 F.3d 867, 873 (6th Cir.
2006) (reversing district court, in part, because court "did not
apply the deference required for a forum choice made by a
U.S. plaintiff . . ."); SME Racks, Inc. v. Sistemas Mecanicos
Para Electronica, S.A., 382 F.3d 1097, 1101 (11th Cir. 2004)
(explaining that the "presumption in favor of the plaintiff’s
initial forum choice . . . is at its strongest when the plaintiffs
are citizens, residents, or corporations of this country"); Guidi
v. Inter-Continental Hotels Corp., 224 F.3d 142, 146 (2d Cir.
2000) (reversing because the district court did not recognize
that the plaintiff is "entitled to greater deference" when choos-
ing her home forum); Reid-Walen v. Hansen, 933 F.2d 1390,
1395 (8th Cir. 1991) ("Citizens should rarely be denied access
to courts of the United States."); Founding Church of Scien-
tology of Washington, D.C. v. Verlag, 536 F.2d 429, 435
(D.C. Cir. 1976) ("Courts should require positive evidence of
unusually extreme circumstances, and should be thoroughly
convinced that material injustice is manifest before exercising
any such discretion to deny a citizen access to the courts of
this country."). In spite of the overwhelming authority estab-
lishing increased deference, the district court here failed to
clearly acknowledge the principle, much less analyze the case
accordingly.

  Marriott tries to place the district court’s analysis in the
best possible light, stating that "[n]othing in the District

ate upon a "clear showing of facts which . . . make trial in the chosen
forum inappropriate because of considerations affecting the court’s own
administrative and legal problems." 330 U.S. at 524. This alternate basis
for dismissal is not at issue in this case.
10              DIFEDERICO v. MARRIOTT INTERNATIONAL
Court’s opinion indicates that it gave less deference to the
DiFedericos’ choice of forum." But, this cannot be our metric
of analysis. We must ascertain whether there is affirmative
evidence that the district court did in fact consider this height-
ened standard when it conducted its analysis. See SME Racks,
382 F.3d at 1101-03 (requiring "positive evidence of unusu-
ally extreme circumstances" to dismiss on the basis of forum
non conveniens where a citizen plaintiff has brought suit in
her home forum and reversing the district court’s dismissal
because there was "no hint from the opinion" that this proper
presumption was considered). The district court’s failure to do
so here was an abuse of discretion.

                                      ii.

   Having found the DiFedericos are entitled to heightened
deference in their choice of forum, we may now begin our
inquiry into the district court’s balancing of public and private
factors.6 While these factors guide the analysis of a motion to
dismiss under forum non conveniens, the "ultimate inquiry is
where trial will best serve the convenience of the parties and
the ends of justice." Koster, 330 U.S. at 527. The DiFederi-
cos’ argument for convenience and justice begins with avoid-
  6
    The Supreme Court has enumerated the private factors to consider, as
follows: "(1) the relative ease of access to sources of proof; (2) availability
of compulsory process for attendance of unwilling, and the cost of obtain-
ing attendance of willing, witnesses; (3) possibility of view of premises,
if view would be appropriate to the action; and (4) all other practical prob-
lems that make trial of a case easy, expeditious and inexpensive." Ameri-
can Dredging Co. v. Miller, 510 U.S. 443, 448 (1994) (quoting Gulf Oil,
330 U.S. at 508-09). Public interest factors include: "(1) Administrative
difficulties flowing from court congestion; (2) local interest in having
localized controversies decided at home; and (3) the interest in having the
trial of a diversity case in a forum that is at home with the law that must
govern the action; (4) the avoidance of unnecessary problems in conflict
of laws or in application of foreign law; (5) and the unfairness of burden-
ing citizens in an unrelated forum with jury duty.." Piper Aircraft, 454
U.S. at 241, n. 6.
                DIFEDERICO v. MARRIOTT INTERNATIONAL                        11
ing the fear and emotional trauma associated with pursuing
their case in Pakistan.7

   In Guidi, the Second Circuit recognized the inconvenience
of the emotional burden that plaintiffs would have to shoulder
if they were forced to bring their case in Egypt where a terror-
ist attack on a hotel gave rise to the claims. 224 F.3d at 147.
The court explained that the widows and victims of a "mur-
derous act . . . are strongly adverse to litigating in a country
where foreigners have been the target of hostile attacks, and
have concerns for their own safety if required to travel there
to bring their suit." Id. The Guidi plaintiffs provided evidence
of ongoing terrorist activity in Egypt that substantiated their
concern. Id.

   We find Guidi analogous to this case and persuasive in its
reasoning.8 The DiFedericos have provided substantial evi-
dence detailing the risks facing Americans who travel any-
where in Pakistan. For instance, the Department of State
issued a travel warning on August 8, 2011, explaining that
Pakistan is unsafe because "the presence of al-Qaida, Taliban
elements, and indigenous militant sectarian groups pose[ ] a
  7
     The district court analyzed fear and emotional trauma to the DiFederi-
cos under adequacy of the alternative forum. Because the DiFedericos are
witnesses in this case, it could fit within an analysis of the factor consider-
ing availability of witnesses or under the catch-all factor, "all other practi-
cal problems that make trial of a case easy, expeditious and inexpensive."
See American Dredging, 510 U.S. at 448 (quoting Gulf Oil, 330 U.S. at
508-09). Here, we decline to categorize it within any one factor and
instead treat it as a general consideration of convenience.
   8
     Marriott attempts to distinguish Guidi by arguing that the gunman who
perpetrated the attack in Egypt was still on the loose, and thus presented
a more specific, more severe risk to the plaintiffs. But, Appellants point
out that this is factually incorrect. The gunman had been captured and con-
demned to death at the time of the appeal. Brief of Appellee at 30, n. 22,
Guidi v. Inter-Cont’l Hotels Corp., No. 97-7973 (2d Cir. Nov. 2, 1999).
As such, there is no basis to speculate that the Second Circuit held as it
did because of a specified and immediate fear of the actual gunman
involved in the crime.
12           DIFEDERICO v. MARRIOTT INTERNATIONAL
potential danger to U.S. citizens throughout Pakistan." The
advisory, which references nine separate terrorist attacks on
U.S. citizens in the country since 2006, states that "terrorist
groups continue to seek opportunities to attack locations
where U.S. citizens and Westerners are known to congregate
or visit, such as shopping areas, hotels, clubs and restaurants,
places of worship, schools, or outdoor recreation events." Fur-
ther, the DiFedericos point to data from the South Asia Ter-
rorism Portal documenting nearly 12,000 terrorist-related
deaths in Pakistan between 2003 and 2011.

   The fear and emotional trauma involved in travel to Paki-
stan for a trial concerning such a politically charged event
would give rise to a bevy of logistical concerns and expenses.
The DiFedericos would either have to stay in the hotels, eat
in the restaurants, and shop in the stores that the State Depart-
ment identifies as present-day terrorist targets or incur great
expense in avoiding them. If the DiFedericos followed the
State Department’s warnings, they would have to steer clear
of facilities catering to Americans. As such, it would likely be
necessary to hire someone to help them access basic amenities
and navigate an unfamiliar cultural setting. Further, they may
need to hire bodyguards for protection. It is indisputable that
the DiFedericos are inconvenienced by these logistical com-
plexities and expenses, let alone the fear and emotional
trauma itself.

   Marriott and the district court attempt to sidestep these con-
cerns by suggesting "there would be no need for the
[DiFedericos] to actually travel to Pakistan." DiFederico, No.
8:11-cv-1508, at *10. There are two problems with this rea-
soning. First, a civil litigant generally has a right of access to
all judicial proceedings. Publicker Indus., Inc. v. Cohen, 733
F.2d 1059, 1066-67 (3d Cir. 1984); see also Fillippon v.
Albion Vein Slate Co., 250 U.S. 76, 81 (1919) (establishing
that the parties to a lawsuit have a right to be "present in per-
son at all proceedings from the time the jury is impaneled
until it is discharged after rendering the verdict"). Second, the
             DIFEDERICO v. MARRIOTT INTERNATIONAL             13
DiFedericos may be necessary witnesses on the question of
damages. In a wrongful death case, it would be quite easy for
a defendant to exploit Plaintiffs’ inability to produce testi-
mony regarding their relationship to the decedent. Techni-
cally, the trial may be able to go forward without the
DiFedericos’ personal attendance. But, Marriott provides no
support for the claim that the DiFedericos’ inability to attend
trial in Pakistan would not place them at a distinct disadvan-
tage.

   Marriott relies on two out-of-circuit district court cases to
argue that fear and emotional trauma should not figure into
our analysis of convenience. See Harp v. Airblue Ltd., 879 F.
Supp. 2d 1069 (C.D. Cal. 2012) (dismissing negligence case
stemming from a fatal air crash in Pakistan in spite of stated
fear of travel to Pakistan); Niv v. Hilton Hotels Corp., 710 F.
Supp. 2d 328 (S.D.N.Y. 2008) (rejecting argument that ongo-
ing terrorist threat in Egypt makes it an inconvenient forum).
Harp and Niv are distinguishable from this case. In Harp, the
Plaintiff’s fear had no relationship to the events giving rise to
the claim. See 879 F. Supp. 2d at 1071. Further, the political
undertones and resultant security threat are higher in this case
concerning a high-profile terrorist attack that killed a govern-
ment contractor than in a negligence suit regarding a plane
crash. In Niv, none of the plaintiffs were American citizens
and there was a third forum—Israel—available for trial of the
case. 710 F. Supp. 2d at 335.

   We conclude that it would be a perversion of justice to
force a widow and her children to place themselves in the
same risk-laden situation that led to the death of a family
member. The DiFedericos are inconvenienced by the fear,
emotional trauma, and associated logistical complexity that
would afflict them if this case were dismissed and decided in
Pakistan.

   Our review of several of the applicable public and private
factors provide additional support for our conclusion that the
14           DIFEDERICO v. MARRIOTT INTERNATIONAL
district court abused its discretion in dismissing this case.
First, the court mistakenly found that the location of the
sources of proof heavily favors dismissal. The court credited
Marriott’s account that virtually all proof needed to try the
case exists in Pakistan, including the incident scene, the loca-
tion of the anti-terror perimeter, statements by Pakistani
employees, Pakistani government documents, and records
related to security protocol.

   The DiFedericos argue persuasively, however, that their
theory centers on Marriott’s failure to properly control secur-
ity in its franchise hotel. As such, essential sources of proof
include testimony from Mr. Orlob, documents explaining the
policies and procedures outlined by Mr. Orlob during his tes-
timony to the U.S. Senate and as explained in an article he
wrote on the subject, testimony from Marriott’s corporate
officers, and testimony from security experts regarding the
adequacy of Marriott Islamabad’s security measures. The
DiFedericos declare that each of the witnesses they will uti-
lize at trial are located in the United States. To the extent they
wish to refer to the floor plan and layout of the hotel, they
state that aerial photographs and other demonstrative evidence
will suffice. Additionally, they explain that all sources of
proof related to damages are solely located within the United
States.

   It is true, as Marriott argues, that the allegations in the
DiFedericos’ complaint include reference to implementation
of the security plan. For instance, their wrongful death claim
includes allegations that Marriott "fail[ed] to properly react at
the time of the first explosion to notify guests to evacuate to
fire proof areas in their rooms." Where implementation is
concerned, it would appear unavoidable that the trial would
necessitate testimony from certain witnesses who were at the
hotel. Further, Count III of Appellants’ complaint is a vicari-
ous liability count alleging negligent security on the part of
Marriott Islamabad’s security personnel. Negligence claims
             DIFEDERICO v. MARRIOTT INTERNATIONAL             15
are typically fact-bound, and it appears likely that evidence
from the scene would be important to resolution of this issue.

  It cannot be overlooked, however, that the DiFedericos
chose to sue Marriott, not Hashwani. Whatever theory they
pursue requires they hold Marriott, an American-based com-
pany, accountable for the events that took place in a franchise
hotel in Pakistan. At minimum, a major part of the DiFederi-
cos’ theory hinges on Marriott’s oversight of security plans
and procedures. This unmistakably shifts the center of the
case towards the United States. While this factor may not
weigh in favor of the DiFedericos, it certainly does not weigh
"heavily in favor" of Marriott, as the district court concluded.
See DiFederico, 8:11-cv-1508, at *12.

   Next, the district court found that the availability of com-
pulsory process for attendance of unwilling witnesses and the
cost of bringing witnesses to court weigh in favor of Marriott.
The district court failed to recognize that this factor should be
given little weight in the overall balancing scheme when the
defendant has not shown that any witness is actually unwill-
ing to testify. Carijano v. Occidental Petroleum Corp., 643
F.3d 1216, 1231 (9th Cir. 2011); Duha, 448 F.3d at 877. To
be clear, Marriott is not required to show that a particular wit-
ness is unwilling to testify. Piper Aircraft, 454 U.S. at 258.
But, it must do more than simply point to categories of wit-
nesses who are outside the court’s control. Carijano, 643 F.3d
at 1231 ("[Defendant] has not shown, nor does it even repre-
sent, that any witness is unwilling to testify. Instead it . . .
identif[ies] categories of witnesses it intends to call who are
outside of its control."). As the Supreme Court explained in
Gulf Oil, the relevant consideration is the "availability of
compulsory process for attendance of unwilling . . . wit-
nesses." 330 U.S. at 508 (emphasis added). Here, Marriott
made a generalized assertion that the court cannot compel
Pakistani witnesses to give testimony, but failed to allege or
offer proof that any witness would be "unwilling" to cooper-
ate with a trial in the United States.
16           DIFEDERICO v. MARRIOTT INTERNATIONAL
   Next, the district court erred in finding there was no com-
pelling "local interest in having localized controversies
decided at home." See American Dredging, 510 U.S. at 448.
We have noted that a defendant’s residence deserves consid-
eration in a forum non conveniens analysis. Galustian, 591
F.3d at 732; see also Reid-Whalen, 933 F.2d at 1400 (explain-
ing that a "defendant’s home forum always has a strong inter-
est in providing a forum for redress of injuries caused by its
citizens"). Further, because the DiFedericos’ central theory
revolves around Marriott’s coordination of security from its
principal place of business, there is inherent convenience to
bringing this case in its legal backyard.

   We emphasize that this is not a case where the plaintiff is
a corporation doing business abroad that should expect to liti-
gate in foreign courts. Id. at 1395 (noting that "[w]hen an
American corporation doing extensive foreign business brings
an action for injury occurring in a foreign country, many
courts have partially discounted the plaintiff’s United States
citizenship"); Mizokami Bros. of Ariz., Inc. v. Baychem Corp.,
556 F.2d 975, 978 (9th Cir. 1977) ("In an era of increasing
international commerce, parties who choose to engage in
international transactions should know that when their foreign
operations lead to litigation they cannot expect always to
bring their foreign opponents into a United States forum . . .
."). Further, to the extent that Americans recognize and utilize
the Marriott brand, Americans have a localized interest in
resolving a dispute related to Marriott.

   Of course, Pakistan has a strong interest in hearing this
case, as well. As Marriott points out, this attack attracted
international attention and was a major incident in Pakistan’s
ongoing battle with terrorism. And, the attack occurred in
close proximity to the home of the Prime Minister, who was
originally scheduled to dine at the Marriott before a last min-
ute change of plans. But, while the district court recognized
Pakistan’s interest in the litigation, it gave short shrift to the
             DIFEDERICO v. MARRIOTT INTERNATIONAL              17
substantial arguments militating in favor of retaining jurisdic-
tion.

   The court also erred in finding that the difficulty in apply-
ing foreign law weighs in favor of dismissal. In a diversity
case, a district court applies the conflict-of-law rules of the
state where it sits. Klaxon Co. v. Stentor Elec. Mfg. Co., 313
U.S. 487, 496 (1941). In Maryland, the principle of lex loci
delicti applies for all tort claims. Wells v. Liddy, 186 F.3d 505,
521 (4th Cir. 1999). This means the applicable law is the law
of "the state where the last event necessary to make an actor
liable for an alleged tort takes place." Id. (quoting Restate-
ment (First) of Conflict of Laws § 377 (1934)).

   Assuming without deciding that Pakistan’s laws should
apply to this case, the district court overstated the associated
hardship. The court quoted Marriott’s argument that applying
Pakistan’s laws would present a "daunting, burdensome task."
But, "[f]ederal courts are quite capable of applying foreign
law when required to do so, and a district court’s application
of foreign law is a factual matter reviewable on appeal." Leh-
man v. Humphrey Cayman, Ltd., 713 F.2d 339, 345 (8th Cir.
1983) (citing Manu Int’l, S.A. v. Avon Prods., Inc., 641 F.2d
62, 67-68 (2d Cir. 1981) ("the need to apply foreign law is not
in itself a reason to apply the doctrine of forum non conve-
niens . . . and we must guard against an excessive reluctance
to undertake the task of deciding foreign law, a chore federal
courts must often perform.").

   While applying foreign law might pose a burden, it is not
enough to push the balance strongly in favor of Marriott in the
overall inquiry. Id. at 68. Here, the district court provided no
reason why Pakistani law on this topic creates any particular
difficulty in interpretation. The court noted that it would have
to interpret "(1) decisions from Islamabad’s High Court and
Pakistan Supreme Court, (2) Pakistani statutes . . . , and (3)
local ordinances." DiFederico, No. 8:11-cv-1508, at *15. This
is precisely the kind of work American judges perform on a
18           DIFEDERICO v. MARRIOTT INTERNATIONAL
daily basis. The district court’s "apprehension appears to be
predicated wholly on conjecture," and provides little reason
for granting a dismissal on the basis of forum non conveniens.
See Mobil Tankers Co., S. A. v. Mene Grande Oil Co., 363
F.2d 611, 615 (3d Cir. 1966). Indeed, other courts have not
balked at the task. See, e.g., United States v. Mitchell, 985
F.2d 1275, 1279-84 (4th Cir. 1993) (discussing and reviewing
district court’s interpretation of the Pakistani Constitution,
Import and Export Act, and Punjab Wildlife Act); Werkley v.
Koninklijke Luchtvaart Maatschappij N.V., Royal Dutch Air-
lines Holland, 110 F. Supp. 746, 747 (S.D.N.Y. 1952) (inter-
preting the Fatal Accidents Act of 1855); see also Matthew J.
Wilson, Demystifying the Determination of Foreign Law in
U.S. Courts: Opening the Door to A Greater Global Under-
standing, 46 Wake Forest L. Rev. 887, 899, 906 (2011)
(explaining that "the reasons underlying judicial aversion to
foreign law are overblown," discussing the "litany of
resources, techniques, and tools to draw upon," and conclud-
ing that "the determination of foreign law does not stray too
far from the process of determining domestic law").

   Finally, the district court erred in concluding that it "would
be burdensome to have members of a jury hear evidence
regarding a terrorist attack that has little to do with this forum
other than the fact that Marriott’s headquarters is in Mary-
land." DiFederico, No. 8:11-cv-1508, at *18. This is not a
case where neither the parties nor the event has any relation-
ship to the community where the trial would occur. See Gulf
Oil, 330 U.S. at 508-09. This is a case of American citizens
suing an American corporation. The defendant is a corporate
member and employer within the community where this case
would be tried. See Prevision Integral de Servicios Fune-
rarios, S.A. v. Kraft, 94 F. Supp. 2d 771, 782 (W.D. Tex.
2000) (finding that membership in the community automati-
cally relates the controversy to the community). A Maryland
jury has a strong interest in deciding this case.
            DIFEDERICO v. MARRIOTT INTERNATIONAL            19
                             III.

  A proper forum non conveniens inquiry in this case, apply-
ing the heightened deference owing to a citizen plaintiff seek-
ing suit in her home forum, does not establish "such
oppressiveness and vexation to [Marriott] as to be out of all
proportion to [the DiFedericos’] convenience, which may be
shown to be slight or nonexistent." See Koster, 330 U.S. at
524. We therefore reverse and remand for further proceed-
ings.

                              REVERSED AND REMANDED